Citation Nr: 1823005	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  17-51 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for scar, left thigh, residual laceration.

2.  Entitlement to a compensable rating for scar, above left eye, residual laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from May 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


REMAND

In a March 2017 appellate brief, the Veteran's representative asserted that the Veteran's scars had become more bothersome.  It appears that the Veteran is asserting his scars have worsened in severity since the most recent examination several years ago, thus a remand is necessary to schedule a more current VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary releases, obtain any VA and private treatment records related to residual scars that are not already of record, and associate them with the record.

2.  Schedule the Veteran for VA scars examination to evaluate the current severity of his scars.  The examiner must review the claims file.  All relevant findings should be reported.  

3.  Then, readjudicate the appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




